Case 1:13-cr-00764-AKH Documen t74 Filed 01/21/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

ee ee — = = ce es ae ee ee ee ee ee 4
UNITED STATES OF AMERICA,

ORDER

-against-

13 Cr 764 (AKH)

PAMELA HART.
Defendant.

a eS ee ee es ee ee ee es es os es ee ee x

ALVIN K. HELLERSTEIN, UNITED STATES DISTRICT JUDGE:

On January 21, 2021, I held a telephonic hearing in the above-captioned matter. As

discussed at the hearing, the arrest warrant I previously authorized is hereby vacated. This

matter is adjourned until July 27, 2021, at 11 a.m., at which time Defendant Hart shall be
required to attend the hearing. If for any reason Defendant does not continue with the treatment

program she is currently participating in and leaves before it is appropriate for her to leave, I am

to be notified and the return date for the scheduled hearing shall be accelerated.

SO ORDERED.

Dated: January 21, 2021
New York, New York

ALVIN K. HELLERSTEIN, U.S.D.J.

 

 

 
